DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9-11, and 13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Foster et al. (US Publication no. 2013/0245710).
	In regard to claims 1-4, 6, 7, 9-11, and 13, Foster et al. describes an implantable medical device for cardiac rhythm management.  Foster includes a non-conductive housing (header assembly 102, figure 1A) formed from a medical grade polymer (para 24).  The header 102 of Foster et al. is considered to comprise a first portion of the implantable housing.  Within header 102 is a stylet access port 118 and a pacing leads 104 permanently fixed within channel 108 (para 21, 24, 29, and 30; the lead 104 includes a lumen that can receive the stylet through the stylet access port 118).  The implantable medical device includes a second portion 106 of the housing comprising a pulse generator circuit (para 21).  The lead 104 can include one or more conductors that are mechanically and electrically coupled to the pulse generator circuit of the second portion 106 (para 47, feed-through connectors electrically connect the header 102 and second portion 106; the feedthrough connectors are considered to comprise contacts that connect the lead 104 to the pulse generator circuit).  The header 102 and second portion 106 are connected mechanically and electrically together to form the housing of the implantable medical device (para 23, 49, and 50; header 102 and second portion 106 are connected by mating interconnects, the mating interconnects are considered similar and alternative equivalents to the securing mechanisms as claimed).  
	It is noted that the claims recite that the claimed pacemaker is disposable.  However, the claims lack any particularly structure that limits the pacemaker in this manner.  The implantable medical device in its broadest interpretation may be disposable, particularly after being explanted from a patient.  Foster et al. does nothing to teach away or prevent disposal of the device.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US Publication no. 2013/0245710).
	 In regard to claims 5 and 12, second portion 106 encloses the pulse generator circuit 604 (para 21, 46).  The orientation of the circuit board with respect to the second portion 106 is not described by Foster et al.  However, as the present specification lacks criticality to the orientation (i.e., the circuit board has electronics facing the second portion), therefore such orientation is considered motivated based on choice in design in order to accommodate the circuit board within the limited constraints of the housing. 

Claim(s) 8 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US Publication no. 2013/0245710) in view of Gregson (WO 2016/026914).
In regard to claims 8 and 14-16, Foster et al. is considered to substantially describe the invention as claimed.  However, Foster et al. does not teach that the pulse generator circuit board includes a battery disposed on the circuit board, nor a pull tab to selectively isolate/connect the battery to the electronics. Gregson describes an alternative electrostimulation device.  While not intended for cardiac pacemaking, the structure and operation of Gregson is considered analogous to the device of Foster et al. since it describes an implantable housing enclosing electronics for generating electrical pulses in the same manner as Foster et al., though with a different intended use.  Foster et al. does teach a battery to supply pulse generator circuit, though the battery is contained in a separate housing (e.g. element 602 in figure 6C) which attaches to the housing formed by portions 102 and 106 (Foster et al., para 48-52).  Gregson is relied on to describe an alternative design for connecting a battery to a pulse generation circuit.    Enclosed within the implantable housing is power source and microprocessor control unit (i.e., the pulse generation circuit) (para 72).  The power source is a battery disposed with the microprocessor circuit and isolated therefrom by a pull-tab (para 30 and 69).  Removal of the pull tab allows the battery to engage with and deliver power to the control and stimulation circuitry within the device (para 30).  The configuration of the battery and microprocessor circuit and pull tab are considered to comprise a suitable alternative design for arranging operational components within a implantable housing that allows for compact packaging free from exterior controls or switches.  Moreover, the pull tab feature of Gregson demonstrates that the feature was known in the art for simple activation of an implantable device without the need for excessive external controls.  Modification of Foster et al. in this manner is considered to have been obvious to one of ordinary skill in the art since the modification comprises a rearrangement of elements based on other, alternative known design in the art for packaging components, and for applying a known technique to simplify activation.
	In regard to claims 17-19, Foster includes a non-conductive housing (header assembly 102, figure 1A) formed from a medical grade polymer (para 24).  The header 102 of Foster et al. is considered to comprise a first portion of the implantable housing.  Within header 102 is a stylet access port 118 and a pacing leads 104 permanently fixed within channel 108 (para 21, 24, 29, and 30; the lead 104 includes a lumen that can receive the stylet through the stylet access port 118).  The implantable medical device includes a second portion 106 of the housing comprising a pulse generator circuit (para 21).  The lead 104 can include one or more conductors that are mechanically and electrically coupled to the pulse generator circuit of the second portion 106 (para 47, feed-through connectors electrically connect the header 102 and second portion 106; the feedthrough connectors are considered to comprise contacts that connect the lead 104 to the pulse generator circuit).  The header 102 and second portion 106 are connected mechanically and electrically together to form the housing of the implantable medical device (para 23, 49, and 50; header 102 and second portion 106 are connected by mating interconnects, the mating interconnects are considered similar and alternative equivalents to the securing mechanisms as claimed).  

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the expandable pad the expands upon removal of the pull tab.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shishilla et al. (US Publication no. 2015/0100106) describes a disposable stimulator, wherein the stimulator housing is composed of a non-conductive polymeric material and formed from two portions 42a and 42b (figure 2c) joined together.  Shishilla et al. does not make provisions for a stylet, and the lead are removable based on lead selection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 October 2022